Lehman, J.
The plaintiff’s automobile was damaged by a collision with a trolley car operated by the defendant. The automobile had been standing on the west side of Broadway, a short distance south of Eleventh street. The collision occurred while the plaintiff was crossing the defendant’s easterly track, in an attempt to turn his automobile to the north on the easterly side of Broadway. The plaintiff had an unobstructed view to the south for a distance of at least 200 feet, yet he did not see the defendant’s *41north bound car until he was in the middle of the track. At that time the defendant’s car was 150 feet away, going at a speed of thirty miles an hour. The plaintiff did not attempt to pass in front of the car after he saw it, but thought he might avoid a collision if he reversed his automobile. The trial justice dismissed the complaint, holding that this testimony failed to show negligence on the part of the defendant, and did show negligence on the part of the plaintiff.
"While there is no doubt but that the plaintiff failed to look south before he proceeded upon the defendant’s easterly track, he did look north and south before he left the curb, and it is fairly inferable that he looked south again after he halted to let a south bound car pass him, for he says that when he crossed the westerly track the south bound car had already proceeded 100 feet. If he started across the street knowing that no car was in sight, I do not think that as a matter of law he should be held guilty of negligence for proceeding to cross the tracks without again looking for a car, since no car could then be in dangerous proximity, unless it came along at an unusual and excessive rate of speed.
On the other hand, where the testimony shows that the car was proceeding at an unusual rate of speed, even after plaintiff’s automobile was in clear view, negligence in the operation of the car may fairly be inferred.
It follows that the judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.